PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Clearpath Robotics Inc.
Application No. 16/248,944
Filed: 16 Jan 2019
For: SYSTEMS AND METHODS FOR EXECUTING A TASK WITH AN UNMANNED VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e), filed January 25, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional and provisional applications listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on June 3, 2021, along with a corrected/updated ADS, the petition fee, and the required statement of unintentional delay. This petition was dismissed in a decision mailed on January 13, 2022, which indicated that items (1) and (3) had not yet been satisfied due improper markings on the ADS and due to the extended delay in filing the petition. 

The renewed petition does not satisfy items (1) and (3) above. 

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 7 February 2019:


    PNG
    media_image2.png
    61
    679
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include underlining of all information being added for the domestic benefit claims, with no strike-through of existing information (since no domestic benefit claims are currently of record). While the corrected ADS filed on January 25, 2022, largely includes proper markings, the addition of application number “14/883698”on page 3 of the ADS, under the domestic benefit/national stage information section, should be underlined. Correction is required. 

With respect to item (3), Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the renewed petition, petitioner asserts that the previous agent of record submitted the original application and ADS on January 16, 2019, and that the previous agent of record received the Filing Receipt mailed on February 7, 2019. The petition further explains that the petitioner was provided with power of attorney on April 22, 2019, and was not made aware of the discrepancy in the benefit claims. The petition asserts that once petitioner became aware of the discrepancy, a corrected ADS was filed on September 14, 2020. This corrected ADS did not appear to be processed by the Office and was brought to the attention of the examiner on May 25, 2021. The Office subsequently mailed a Response to the Request for Corrected Filing Receipt on May 28, 2021, indicating that a petition was necessary. The original petition was then filed on June 3, 2021.   

This explanation fails to establish that the entire delay was unintentional. The record indicates that the Filing Receipt mailed on February 7, 2019, shows no benefit claims recorded. Additionally, a supplemental Notice was sent to applicant on February 7, 2019, which explained the need for a corrected ADS (and a petition under 37 CFR 1.78, if the corrected ADS was filed after the time period set forth in 37 CFR 1.78). As petitioner was not the original agent of record responsible for filing the benefit claims and who received these notices, petitioner is required to make an inquiry reasonable under the circumstances to determine that the relevant party’s delay was unintentional. It is unclear why the original agent of record was not aware of the errors in the benefit claim information given the notices sent by the Office on February 7, 2019. Further, the petition asserts that the petitioner was appointed as the attorney of record on April 22, 2019. It is unclear why petitioner was not aware of the deficiency in the benefit claim information given the presence of these notices in the record at that time. While the petition explains that a corrected ADS was filed on September 14, 2020, it is unclear from the explanation provided when the petitioner actually became aware of the error in the benefit claim information. 

In general, details regarding the cause of petitioner’s failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. 

See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.




/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)